DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric D. Kirsch on 2/15/2021.

Amendments to the Claims:
Claim 1: A semiconductor device comprising: a semiconductor substrate; a gate trench section that is provided from an upper surface to an inside of the semiconductor substrate and extends in a predetermined extending direction on the upper surface of the semiconductor substrate; a mesa section in contact to the gate trench section in an arrangement direction orthogonal the extending direction; and an interlayer dielectric film provided above the semiconductor substrate; wherein the interlayer dielectric film is provided above at least a part of the gate trench section in the arrangement direction; a contact hole through which the mesa section is exposed is provided to the interlayer dielectric film; and a width of the contact hole in the arrangement direction is .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a contact hole through which the mesa section is exposed is provided to the interlayer dielectric film; and a width of the contact hole in the arrangement direction is greater than a width of the mesa section in the arrangement direction”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 1 is allowable.
The most relevant prior art Musha et al. (US publication 2013/0221431 A1), (specifically fig. 1 and related text) and Fursin et al. (US publication 2017/0213908 A1), (specifically fig. 1 and related text), disclose some limitations of the claimed invention (…a semiconductor device (fig. 1 of Musha and Fursin) comprising: a semiconductor substrate (fig. 1); a gate trench section that is provided from an upper surface to an inside of the semiconductor substrate and extends in a predetermined extending direction (vertical) on the upper surface of the semiconductor substrate (fig. 1); a mesa 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828